PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/853,780
Filing Date: 23 Dec 2017
Appellant(s): McKENZIE et al.



__________________
Jubin Dana
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 09/14/2020.
(1) Grounds of Rejections to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/19/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument 
A.	Claims 16-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ashton et al. (US 2010/0076843 A1).
	With respect to Claim 16, Appellant asserts that Ashton fails to disclose a “current conversation state variable” as claimed. Appellant states in pages 9 and 10 of the Appeal Briefs that “Ashton does not disclose considering the current conversation state to suggest other content. As such, Ashton does not utilize the state of the recent conversation to suggest other content.”
In response, Examiner respectfully notes that Ashton teaches “maintaining, for a conversational human-machine interface, a current conversation state variable that includes a data structure that stores grammar-relevant variable;” as claimed in claim 16. The following are paragraphs [0074-0077] in Ashton. [0074] System 100: “Would you like me to help you find the lowest price for an itinerary?”, [0075] User: “No”, [0076] System 100 determines another messages based on the transaction grammar, and conveys the message to the user, [0077] System 100: “Did you know American Airlines will give you 5000 extra travel miles if you connect to them now and purchase your ticket today. Would you like me to connect you to American Airlines instead of United Airlines?” In this conversation, the system maintains a current conversation state variable which is airfares. Ashton utilizes the state of the recent conversation to suggest other content, more specifically, Ashton suggests the user American Airlines after the user denies the previous suggestion for finding the lowest price for the itinerary. Appellant’s argument are not persuasive and thus for these reasons, Examiner respectfully disagrees. 
B.	Claims 1, 11 and 14 are rejected under 35 U.S.C.103 as being unpatentable over Ashton et al. (US 2010/0076843 A1) in view of Tapuhi et al. (US 2017/01183336 A1).
	With respect to Claim 1, 11 and 14, Appellant asserts on pages 10 and 11 of the Appeal Briefs that “Appellant independent claim 1 (with similar features in claims 11 and 14) includes 
In response, Examiner respectfully notes that the as claimed “an introductory message” merely is the first message that the system delivers to the user.  “An introductory message” does not imply that that message must be delivered by the system before the user do and/or say anything. “An introductory message” does not imply that the system must be the person who initiates the conversation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The following are paragraphs [0067-0070] in Ashton, [0067] in response to a verbal request from a user for a listing associated with “United Airlines,” system 100 determines a transaction grammar related to travel or airfares. In another example, system 100 delivers messages indicating content relevant information and advertising based on a transaction grammar associated with the user’s queries or request, [0068] The following illustrates one example of an exchange between a user and system 100, [0069] System 100: “What city please?” and [0070] User: “San Francisco”. In this conversation, “What city please?” is construed as “an introductory message” because this message is the first message delivered by the system to the user. Next, the question is “Is this introductory message defined in a selected interactive experience unit?” as claimed. The answer is “Yes,” The paragraphs [0065 and 0066] in Ashton disclose “System 100 then analyzes the input from the user, such as verbal utterance, to determine one or more transaction grammars. A transaction grammar defines one or more messages related to a category, such as travel product information, driving directions, and the like. In general, system 100 matches one or more keywords or phrase uttered by a user to a transaction grammar and conveys messages to the user based on the transaction grammar. The message defined by a transaction grammar may indicate information related the category, offers to perform tasks for the user that are related to the category, offers to initiate or consummate category specific transactions, or deliver advertisement associated with the category The message may be static, such as prerecorded product information, or dynamically generated, such 

C.	Claims 25-28 are rejected under 35 U.S.C.103 as being unpatentable over Udassin (US 2015/0379556 A1) in view of Ashton et al. (US 2010/0076843 A1).
	With respect to Claim 25, Appellant asserts on page 12 of the Appeal Briefs that “there is no reference of record, including Ashton and Udassin, that teaches or suggests that “a query that identifies a zero moment of truth intent as indicated by a match between a natural language pattern and the interpretation of the natural language expression is interpreted to identity the zero moment of truth.” 
	In response, Examiner respectfully notes that claim 25 recites
“monitoring natural language interactions at a human-machine interface; 
 interpreting a natural language expression as a query that identifies a zero moment of truth intent as indicated by a match between a natural language pattern and the interpretation of the natural language expression;”
	In light of specification, a zero moment of truth is defined as the time when the user search for information about a product and/or service. Udassin considers a zero moment of truth to determine an appropriate online advertising for a user. Udassin monitors the interaction of the user (i.e., monitoring natural language interactions) to obtain a pattern of a user, maps the obtained pattern to paths in the database (i.e., matching a natural language pattern with the interpretation of the natural language expression), selects a preferred path from among the matched paths and determines an action for the next engagement using business-related criteria (i.e., identifying an appropriate type of product or service for online advertising) (Udassin [0010] method of managing a next engagement of a user, the method comprising using a processor operatively coupled to a memory storing a database of collected user’s paths to conversation, the processor configured to obtain a pattern comprising two or more interactions, with respect to a user, compare the obtained pattern to patterns leading to conversation in the database, and to select one or more matching paths from the patterns leading to conversation and to determine an action for the next engagement, the action for the next engagement configured to influence the user to choose a next action corresponding to an interaction in at least one of the selected matching paths, [0023] causing the processor to select from the patterns in the database one or more matching paths using one or more clustering function, [0024] causing the processor to cluster the one or more clustering function groups of said obtained pattern with data, the data selected from the group consisting of data associated with a user path, data associated with an advertiser’s product, data associated with a user, data associated with a prior history of the user, and data associated with a proximity of a user to a predefined zero moment of truth.) Appellant’s argument are not persuasive and thus for these reasons, Examiner respectfully disagrees. 
Appellant’s arguments are not persuasive, and therefore, the rejections of these claims are maintained. 
For the above reasons, it is believed that the rejections should be sustained. 


Respectfully submitted, 
/THUYKHANH LE/            Primary Examiner, Art Unit 2658   

/RICHEMOND DORVIL/            Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                            

/PIERRE LOUIS DESIR/            Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                                                                                                                                                                                                     






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

	The Examiner notes that PTO-1449(s) are attached.